DETAILED ACTION
This action is responsive to the response filed on 08/20/2021. Claims 1-16, 18 and 20-22 are pending in the case. Claims 1, 9 and 16 are independent. Claims 9-15 are withdrawn. Claims 17 and 19 are canceled. This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Examiner notes that a translation of said application has not been made of record, and there is no statement of accuracy of a translation of the certified copy.

Response to Amendment
Applicant’s amendments are sufficient to overcome the rejections of Claims 1-8, 16, 18 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites, “wherein the first edge server is positioned at a location that is geographically closer to the electronic device.” (emphasis added). It is unclear what is being compared in distance/location to the first edge server, or a relative location/entity that is in comparison to the first edge server, to determine “a location that is geographically closer to the electronic device. For examination purposes, Examiner assumes that the first edge server is position at a location that is geographically closer to the electronic device than other edge servers of the plurality of edge servers.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 16, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20130069985 A1, previously cited), hereinafter Wong in view of Kim et al (US 20120105447 A1, previously cited), hereinafter Kim, and White (US 20190065975 A1, previously cited), hereinafter White, Yun et al. (US 20150078667 A1, previously cited), hereinafter Yun, Watanabe (US 20190026265 A1, newly cited), hereinafter Watanabe, and Gross et al. (US 20160360382 A1, newly cited), hereinafter Gross.

Regarding Claim 1, Wong teaches:
An electronic device comprising: (See FIG. 1, wearable computing device 10)
a display; (See FIG. 1, head mounted display (HMD) 20 [0040])
a camera; (See FIG. 1, camera 26 [0047])
a wireless communication circuit; (See FIG. 1, wireless communication interface 16 and 18 [0037]-[0039], [0042], [0046] and [0048])
at least one processor operatively connected to the display, the camera, and the wireless communication circuit; and (See FIG. 1, processor 22 [0042])
a memory operatively connected to the at least one processor, wherein the memory stores instructions that, when executed, cause the at least one processor to: (See FIG. 1, data storage 24 [0042])
obtain an image including an external… device… via the camera, (See FIG. 1, target device 14, the point-of-view images obtained by camera 26 may be used to detect and identify target devices that are within the environment of wearable computing device 10 [0048], the information regarding the environment includes an image (either a 
transmit first data including the image and (the wearable computing device may transmit the image to a server network, and the server network may perform the image analysis and transmit back to the wearable computing device information that identifies the target device [0073])
context information to (in addition to images, the wearable computing device could obtain other types of information about its environment… the wearable computing device may determine its location, communicate its location to the server network, and receive back identifications of one or more target devices that are in the vicinity of the wearable computing device. [0075]-[0077])
a first… server among a plurality of… servers via the wireless communication circuit, (See FIG.1 server network 12 and wireless communication interface 16 and 18 [0036] and [0037] The server network 12 is a network of one or more servers and may include one or more databases or other components [0036])
receive, from the first… server, second data including a list including names of first applications selected based on the context information among a plurality of 
via the wireless communication circuit, and (the wearable computing device may obtain the target device information by querying a server network. [0080] wireless communication interface 16 and 18 [0037]-[0039], [0042], [0046] and [0048])

in response to receiving a user input, transmit information on a second application indicated by the user input among the first applications, to the first… server, and (With the virtual control interface being displayed, the wearable computing device may recognize a control instruction for the target device… The control instruction could be an instruction from the wearer of the wearable computing device to control the target device [0084] the user interface includes a microphone. Thus, the wearable computing device might recognize a voice command as corresponding to a control instruction associated with the virtual control interface [0086] the wearable computing device may transmit the control instruction to a server network for subsequent transmission to the target device. [0087])
display, on the display, another GUI corresponding to a screen generated by the first… server based on an execution of the second application, (the wearable computing 
…
wherein the first applications are supported by the external… device. (the target device information may include information that defines a virtual control interface for controlling the target device. The target device information may also include information that identifies a defined area of the target device on which the virtual control interface is to be provided [0077] the virtual control interface displayed by the HMD may include one or more user interface elements, such as virtual buttons, that allow the wearer to control the target device. [0029], The virtual control interface may be defined in terms of 

Wong further suggests:
wherein the first… server is [a]… server connected to a base station to which the electronic device is connected among a plurality of base stations, (Wireless communication interface 16 could use any form of wireless communication that can support bi-directional data exchange over a packet network (such as the internet). For example, wireless communication interface 16 could use 3G cellular communication, such as CDMA, EVDO, GSM/GPRS, or 4G cellular communication, such as WiMAX or LTE. [0037])
wherein the plurality of the applications are executed in the first… server, and (the wearable computing device may transmit the control instruction to a server network for subsequent transmission to the target device. [0087])

an external speech recognition-based artificial intelligence (AI) device which is associated with an account of a user of the electronic device (emphasis added);
…
wherein the GUI includes the list disposed next to or at least partly overlapping with an image of the external speech recognition-based AI device, (emphasis added)
wherein the first applications are supported by the external speech recognition-based AI device.

Wong also teaches transmit first data including the image and context information to a first server among a plurality of servers via the wireless communication circuit, receive, from the first server, second data including a list including names of first applications selected based on the context information among a plurality of application via the wireless communication circuit, and display a graphical user interface (GUI) on the display, based at least partly on the second data, wherein the GUI includes the list edge server among a plurality of edge servers (emphasis added).

Also, as shown above, Wong teaches that the wearable computing device may transmit the control instruction to a server network for subsequent transmission to the target device (Wong [0087]), which suggests but may not explicitly disclose:
a plurality of applications installed in the first edge server (emphasis added)
…
wherein the plurality of the applications are executed in the first edge server, and (emphasis added)

Furthermore, Wong teaches that the wireless communication interface 16 could use any form of wireless communication that can support bi-directional data exchange over a packet network (such as the internet). For example, wireless communication interface 16 could use 3G cellular communication, such as CDMA, EVDO, GSM/GPRS, or 4G cellular communication, such as WiMAX or LTE (Wong [0037]), which suggests but may not explicitly disclose:
a base station to which the electronic device is connected among a plurality of base stations, (emphasis added)

Finally, Wong may not explicitly disclose:
wherein different context information corresponding to the external speech recognition-based AI device is stored for each of the edge servers to which the electronic device is connected, wherein the different context information is stored for each of the edge servers in compliance with each of the edge servers to which the electronic device is connected,.

Kim teaches:
obtain an image including an external… device which is associated with an account of a user of [an] electronic device (if the control target device 20 corresponding to the image is a device previously registered in the user terminal 10 at step S230, the user terminal 10 may recognize the control target device 20 by comparing the image information of the control target device 20 with the previously registered information [0081] an ID registration unit 17 registers the ID of the relevant control target device 20 so as to check the information about the control target device 20 located near the user terminal or control the control target device 20 [0044], the user terminal 10 registers the ID received from the control target device 20, and is then capable of subsequently communicating with the control target device 20 using the ID [0062] The input unit 12 receives control commands from a user. The camera 13 captures an image required to 
via [a] camera, (operates the camera 13 to capture an image of a control target device 20 that is to be controlled in order to check the current state of the control target device 20 or to control the control target device 20 [0079])
receive… second data including a list including names of first applications… (receives the current state information and control information of the control target device 20 [0083])
display a graphical user interface (GUI) on the display, based at least partly on the second data, wherein the GUI includes the list disposed next to or at least partly overlapping with an image of the external… device (the user terminal 10 displays the current state information and control information of the control target device 20 on the image, captured at step S200 [0084])

Given that Wong teaches that the target device 14 could be any device that may be controlled, either directly or indirectly, by the wearer of wearable computing device 10. For example, target device 14 could be a household appliance or device, such as a refrigerator, television, dishwasher, audio system, video system, alarm system, thermostat, garage door, etc. Alternatively, target device 14 could be an office appliance or device, such as a copy machine, fax machine, projection system, security system, etc. Other examples of target device 14 are also possible (Wong [0036]), and provides a wearable computing device may provide the wearer with additional means by which the 

One would have been motivated to make such a modification so that information about devices familiar to a user is stored in a terminal, and those devices can be simply controlled merely by indicating the devices, so that various devices can be controlled in a wireless manner using the same single user terminal on the basis of augmented reality rather than simply using augmented reality only as a technology for obtaining new information, thus improving convenience (Kim [0087]).

Kim teaches obtain an image including an external device which is associated with an account of a user of the electronic device, as shown above, and also teaches that the augmented reality screen related to control can vary according to the control target device 20 (Kim [0052]) and Wong teaches that the target device 14 could be any device that may be controlled, either directly or indirectly, by the wearer of wearable computing device 10. For example, target device 14 could be a household appliance or device, such as a refrigerator, television, dishwasher, audio system, video system, alarm system, thermostat, garage door, etc. Alternatively, target device 14 could be an 
an external speech recognition-based artificial intelligence (AI) device (emphasis added);

Also, as shown above, Wong teaches that the wearable computing device may transmit the control instruction to a server network for subsequent transmission to the target device (Wong [0087]), which suggests but may not explicitly disclose:
a plurality of applications installed in the first edge server (emphasis added)
…
wherein the plurality of the applications are executed in the first edge server, and (emphasis added)

White teaches:
an external speech recognition-based artificial intelligence (AI) device which is associated with an account of a user of [an] electronic device (See FIG. 2, client computing device 102 includes or is communicatively attached to at least one digital personal assistant 206. Digital personal assistant functionality can be provided as or by a stand-alone digital personal assistant application… digital personal assistant 206 employs an NUI that can receive spoken utterances from the user 202 that are processed with voice or speech recognition technology. The at least one digital personal assistant 206 can support various functionalities and skills 222a-n (generally 222) 
transmit first data including… context information to a first… server among a plurality of… servers via [a] wireless communication circuit, (See FIG.s 2, 4A and 4B, context data 304 and user data 306 are collected and fed into the contextual skills model 216 [0044] user data (e.g., user ID data, user profile data, user preferences) [0020], user ID data, user preference data, and other user profile data. [0037] Context data can include, for example: location information [0021] context data (e.g., date and time information, location information, the user's recent online activity, the user's emotional state, etc.) [0034] context data related to the user's location, date and time information [0029] see FIG. 2, servers 106a-n and server 106 with contextual skills system 200, and The one or more client computing devices 102, data sources 104, and servers 106 can communicate with each other via network 110, which can include, without limitation, one or more local area networks (LANs) or wide area networks (WANs). In some examples, network 110 comprises the Internet and/or a cellular network, amongst any of a variety of possible public or private networks. [0020] any number of client computing devices 102, data sources 104, servers 106, and sensors 108 can be employed within the example operating environment 100 within the scope of the present disclosure. Each can comprise a single device [0022])
receive, from the first… server, second data including a list including names of first applications selected based on the context information among a plurality of applications installed in the first… server via the wireless communication circuit, and 
in response to receiving a user input, transmit information on a second application indicated by the user input among the first applications, to the first… server, 
…  a screen generated by the first… server based on an execution of the second application, (a skill provider 204 can take a variety of forms, including... a remote (e.g., web-based) application or service, a skill store, or the like [0025], available skills 222 can include skills 222 provided by one or more skill providers 204, (e.g.,... remote (e.g., web-based) applications or services, or the like)) [0034], The skills 222 includes various skills 222 made available by a plurality of skill providers 204, including... web-based skill providers 204. [0044] e.g. skill provider(s) 204a-n part of servers 106 in FIG. 2; any number of client computing devices 102, data sources 104, servers 106, and sensors 108 can be employed within the example operating environment 100 within the scope of the present disclosure. Each can comprise a single device [0022] the skills 222 are shown displayed on a screen of the user's client computing device 102 [0037])
…
wherein the plurality of the applications are executed in the first… server, and (See FIG. 2, Skills 222a-n; a skill provider 204 can take a variety of forms, including... a remote (e.g., web-based) application or service, a skill store, or the like [0025], available skills 222 can include skills 222 provided by one or more skill providers 204, (e.g.,... remote (e.g., web-based) applications or services, or the like)) [0034], The skills 222 includes various skills 222 made available by a plurality of skill providers 204, including... web-based skill providers 204. [0044], e.g. skill provider(s) 204a-n and skills part of servers 106 in FIG. 2, any number of client computing devices 102, data sources 
wherein the first applications are supported by the external speech recognition-based AI device. (The at least one digital personal assistant 206 can support various functionalities and skills 222a-n (generally 222) provided by one or more skill providers 204a-n (generally, 204). [0025], Various skills 222 supported by digital personal assistants 206 can provide functionalities [0026])

White also suggests:
wherein the first… server is [a]… server connected to a base station to which the electronic device is connected among a plurality of base stations, (The one or more client computing devices 102, data sources 104, and servers 106 can communicate with each other via network 110, which can include, without limitation, one or more local area networks (LANs) or wide area networks (WANs). In some examples, network 110 comprises the Internet and/or a cellular network, amongst any of a variety of possible public or private networks. [0020])

Given that Wong teaches that the target device 14 could be any device that may be controlled, either directly or indirectly, by the wearer of wearable computing device 10. For example, target device 14 could be a household appliance or device, such as a refrigerator, television, dishwasher, audio system, video system, alarm system, thermostat, garage door, etc. Alternatively, target device 14 could be an office appliance 

One would have been motivated to make such a modification to provide an improved user experience, addressing a cold-start issue, where the user may not be aware of the available skills and functionalities, and so the user does not need to use computing resources for manually searching for a desired skill that is appropriate for the user's current context (White [0018]).

Wong teaches that the wireless communication interface 16 could use any form of wireless communication that can support bi-directional data exchange over a packet network (such as the internet). For example, wireless communication interface 16 could use 3G cellular communication, such as CDMA, EVDO, GSM/GPRS, or 4G cellular communication, such as WiMAX or LTE (Wong [0037]) and White also teaches that the one or more client computing devices 102, data sources 104, and servers 106 can communicate with each other via network 110, which can include, without limitation, one 
wherein the first edge server is an edge server connected to a base station to which the electronic device is connected among a plurality of base stations, (emphasis added)

Yun teaches:
wherein [a] first… server is [a]… server connected to a base station to which [an] electronic device is connected among a plurality of base stations, (See FIG.s 6 and 9, server, wearable computing device(s) and mobile device connected through network; If GPS information is not available (e.g., in an indoor setting), the location determining unit 310 may receive signals from Wi-Fi access points or cell tower base stations and determine the location of the wearable computer 100 based on the intensity of each of the received signals and/or using any suitable triangulation method [0033], The wearable computer 1400 is capable of providing bidirectional communication via a receive path and a transmit path. On the receive path, signals transmitted by base stations are received by an antenna 1412 and are provided to a receiver (RCVR) 1414. The receiver 1414 conditions and digitizes the received signal and provides samples, such as the conditioned and digitized digital signal, to a digital section 1420 for further processing. On the transmit path, a transmitter (TMTR) 1416 receives data to be transmitted from the digital section 1420, processes and conditions the data, and 

Given that both Wong and White teach contextual information including location information, and also teach the wireless communication can any form of wireless communication that can support bi-directional data exchange, together with the teachings of Yun of providing bidirectional communication via a receive path and a transmit path, including signals transmitted by base stations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication in the combination of Wong, Kim and White to include the first server is a server connected to a base station to which the electronic device is connected among a plurality of base stations, as taught by Yun, to meet the claim limitations with a reasonable expectation of success.

One would have been motivated to make such a modification so that If GPS information is not available (e.g., in an indoor setting), the location determining unit may receive signals from Wi-Fi access points or cell tower base stations and determine the location of the wearable computer based on the intensity of each of the received signals and/or using any suitable triangulation method. (Yun [0033])

As shown above, the combination of Wong, Kim, White and Yun teaches transmit first data including the image and context information to a first server among a plurality edge server (emphasis added).

Watanabe teaches:
An electronic device comprising: a display; a camera;
a wireless communication circuit; at least one processor operatively connected to the display, the camera, and the wireless communication circuit; and a memory operatively connected to the at least one processor, wherein the memory stores instructions that, when executed, cause the at least one processor to: (See FIG. 2, peripheral apparatus, e.g. smart phone 54; a camera, or various kinds of sensors 
…
an external speech recognition-based artificial intelligence (AI) device… associated with… the electronic device… transmit first data… to a first edge server among a plurality of edge servers via the wireless communication circuit, receive, from the first edge server, second data including…  a plurality of applications installed in the first edge server via the wireless communication circuit, and… wherein the first edge server is an edge server… connected to a… [network] to which the electronic device is connected…, wherein the plurality of the applications are executed in the first edge server, (See FIG. 2, the information processing apparatus 1 is connected with the server 2 through a network 3... The peripheral apparatuses 5 are various types of devices that exist in the periphery of the information processing apparatus 1 (or in the periphery of a user), and, include ... a smart phone 54 [0034], the information processing apparatus 1 according to the present embodiment includes a voice input 

Given that both Wong and White teach contextual information including location information, and also teach the wireless communication can any form of wireless communication that can support bi-directional data exchange, together with the teachings of Yun of providing bidirectional communication via a receive path and a transmit path, including signals transmitted by base stations and that Yun teaches that aspects of the presently disclosed subject matter may be implemented in or across a plurality of processing chips or devices, and storage may similarly be affected across a plurality of devices. Such devices may include PCs, network servers, and handheld devices (Yun [0095]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify first server and the plurality of servers in the combination of Wong, Kim, White and Yun to be edge servers, 

One would have been motivated to do so because the edge server has a performance higher than that of the subset (internal subset) of the information processing apparatus (Watanabe [0106]) and so it becomes possible to perform a response suitable under various environments and easy to understand by outputting the response in accordance with a context (Watanabe [0011]).

The combination of Wong, Kim, White, Yun and Watanabe may not explicitly disclose:
wherein different context information corresponding to the external speech recognition-based AI device is stored for each of the edge servers to which the electronic device is connected, wherein the different context information is stored for each of the edge servers in compliance with each of the edge servers to which the electronic device is connected,,

Gross teaches:
wherein different context information corresponding to [a]… speech recognition-based AI device is stored for each… edge servers to which the electronic device is connected, (incorporates user feedback into a search index… the system 32_800 includes a device 32_802 that sends query prefix(es) 32_828 to an edge server 32_804, which in turn returns query results 32_830 back to the device. In addition, the edge 
wherein the different context information is stored for each of the edge servers in compliance with each of the edge servers to which the electronic device is connected, (the edge server 32_804 includes a feedback module 32_806 that further includes a feedback search module 32_808 and feedback collection module 32_810… a feedback search index is an index that incorporates the user's feedback into the search index. In this embodiment, the feedback search index is a results cache that is used to quickly serve results 32_830 back to the device. In one embodiment, the feedback search index is a citation search index and is further described with reference to FIG. 32_11 below. In one embodiment, the feedback collection 32_810 collects the feedback packages sent from device 32_802 and forwards the feedback package to the core server 32_816. 

Given that Wong teaches that the content of the displayed image could relate to any number of contexts, including but not limited to the wearer's current environment, an activity in which the wearer is currently engaged, the biometric status of the wearer, and any audio, video, or textual communications that have been directed to the wearer (Wong [0023]) and Watanabe teaches the context recognizing section 203 recognizes and presumes user's (speaking person) contexts one by one, and outputs context information. In concrete terms, the context recognizing section 203 recognizes (presumes) a user's context on the basis of the sensor information transmitted from the information processing apparatus 1. Such sensor information includes information (voice information, image information, sensor values, etc.) acquired by a microphone, a camera, or various kinds of sensors disposed on the information processing apparatus 1, or the peripheral apparatuses 5 (the television receiver 51, the audio device 52, the lighting device 53, the smart phone 54, connected with the information processing apparatus 1 by wire/wireless (Watanabe [0072]) and the edge server includes a subset (external subset) that corresponds to at least any of the utterance meaning analyzing section 201, the information retrieving section 202, the context recognizing section 203 (Watanabe [0106]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the context information and first edge server in the combination of Wong, Kim, White, Yun and Watanabe to include, 

One would have been motivated to make such a modification to quickly serve results back to the device (Gross [1406]).

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Wong teaches:
wherein the context information comprises at least one of… location information… (in addition to images, the wearable computing device could obtain other types of information about its environment… the wearable computing device may determine its location, communicate its location to the server network, and receive back identifications of one or more target devices that are in the vicinity of the wearable computing device. [0075]-[0077])

White also teaches:
wherein the context information comprises at least one of user account information, (user data (e.g., user ID data, user profile data, user preferences) [0020], user ID data, user preference data, and other user profile data. [0037])

time information of the electronic device. (context data related to the user's location, date and time information [0029])

Therefore, combining Wong, Kim, White, Yun, Watanabe and Gross would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 3, the rejection of Claim 2 is incorporated.
Wong may not explicitly disclose:
wherein the second data comprises information indicating a priority of the first applications, and wherein the instructions further cause the at least one processor to display the list on the display based on the priority.

White teaches:
wherein the second data comprises information indicating a priority of the first applications, and wherein the instructions further cause the at least one processor to display the list on the display based on the priority. (a ranked list of skills 222 is generated and a top-ranking one or more skills 222 are selected as one or more recommendations 308 of skills 222 that are relevant to the user 202 and that are inferred to be relevant to the user's current context [0044] the one or more top-ranking skills 222 are provided as one or more skills recommendations 308 to the user 202... 

Therefore, combining Wong, Kim, White, Yun, Watanabe and Gross would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 4, the rejection of Claim 3 is incorporated.
Wong may not explicitly disclose:
wherein the information indicating the priority of the first applications is based on at least one of the user account information, the location information, the time information, alphabetical order of the names of the first applications, or usage history of the electronic device.

White teaches:
wherein the information indicating the priority of the first applications is based on at least one of (a ranked list of skills 222 is generated and a top-ranking one or more skills 222 are selected as one or more recommendations 308 of skills 222 that are relevant to the user 202 and that are inferred to be relevant to the user's current context [0044])

the location information, (Context data can include, for example: location information [0021] context data (e.g., date and time information, location information, the user's recent online activity, the user's emotional state, etc.) [0034])
the time information, (context data related to the user's location, date and time information [0029])
alphabetical order of the names of the first applications, or
usage history of the electronic device. (user interaction information ( e.g., application usage, online activity, searches, voice data such as automatic speech recognition, activity logs, communications data including calls, texts, instant messages, and emails, web site posts, and other user data associated with communication events). [0021])

Therefore, combining Wong, Kim, White, Yun, Watanabe and Gross would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 5, the rejection of Claim 2 is incorporated.
Wong may not explicitly disclose:
wherein the location information comprises network information of a network to which the electronic device is connected, and wherein the list of the first applications 

White teaches:
wherein the location information comprises network information of a network to which the electronic device is connected, and (Context data can include, for example: properties or characteristics of the client computing device(s) 102 (such as device state, charging data, date/time, or other information derived from the client computing device 102)… other user device data (which may include device settings, profiles, network-related information (e.g., network name or ID, domain information, workgroup information, connection data, wireless network data, or configuration data, data regarding the model number, firmware, or equipment, device pairings, or other network-related information)),... network-access [0021])
wherein the list of the first applications comprises (a ranked list of skills 222 is generated and a top-ranking one or more skills 222 are selected as one or more recommendations 308 of skills 222 that are relevant to the user 202 and that are inferred to be relevant to the user's current context [0044] the one or more top-ranking skills 222 are provided as one or more skills recommendations 308 to the user 202... the skills recommendations 308 are displayed in a GUI on a display screen integrated with or communicatively attached to the user's client computing device 102 and/or played as audio output via a speaker integrated with or communicatively attached to the user's client computing device 102 [0045] or more top ranking skills 222 are provided to 
a user-specific application group or (As illustrated, the top-ranking skill recommendations 308a, b, c, provided to the second user 202b differ from the top-ranking skill recommendations 308a, b, c provided to the first user 202 [0038])
a generic application group (predict a skill 222 that a particular user 202 is likely to invoke and use based at least in part on cohort analysis, wherein a cohort is a group of users who share at least one common characteristic. For example, rather than looking at each user 202 as a single unit, the model training engine 214 breaks users into related groups or cohorts for analysis. [0032])
which is determined based on the network information. (Context data can include, for example: properties or characteristics of the client computing device(s) 102 (such as device state, charging data, date/time, or other information derived from the client computing device 102)… other user device data (which may include device settings, profiles, network-related information ( e.g., network name or ID, domain information, workgroup information, connection data, wireless network data, or configuration data, data regarding the model number, firmware, or equipment, device pairings, or other network-related information)),... network-access [0021])

Yun also teaches:
wherein [the] location information comprises network information of a network to which the electronic device is connected, and (See FIG.s 6 and 9, server, wearable computing device(s) and mobile device connected through network, If GPS information 

Therefore, combining Wong, Kim, White, Yun, Watanabe and Gross would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 6, the rejection of Claim 5 is incorporated.
Wong may not explicitly disclose:
wherein the network information indicates at least one of a type of the network to which the electronic device is connected, a speed of the network, connectivity of the 

White teaches:
wherein the network information indicates at least one of a type of the network to which the electronic device is connected, … connectivity of the network, … service availability of the network, … (Context data can include, for example: properties or characteristics of the client computing device(s) 102 (such as device state, charging data, date/time, or other information derived from the client computing device 102)… other user device data (which may include device settings, profiles, network-related information ( e.g., network name or ID, domain information, workgroup information, connection data, wireless network data, or configuration data, data regarding the model number, firmware, or equipment, device pairings, or other network-related information)), ... network-access [0021])

Yun also teaches:
wherein the network information indicates at least one of … connectivity of the network, … service availability of the network.... (See FIG.s 6 and 9, server, wearable computing device(s) and mobile device connected through network, If GPS information is not available (e.g., in an indoor setting), the location determining unit 310 may receive signals from Wi-Fi access points or cell tower base stations and determine the location of the wearable computer 100 based on the intensity of each of the received signals and/or using any suitable triangulation method [0033], The wearable computer 1400 is 

Therefore, combining Wong, Kim, White, Yun, Watanabe and Gross would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 8, the rejection of Claim 1 is incorporated.
Wong teaches:
a sensor configured to detect a motion of the electronic device, (See FIG. 1, Sensors 28 may further include one or more motion sensors, such as accelerometers and/or gyroscopes [0049])

Wong may not explicitly disclose:
wherein the instructions further cause the at least one processor to, while the camera is directed toward the external speech recognition-based AI device, obtain the 

Kim teaches:
a sensor configured to detect a motion of the electronic device, (a gyro sensor [0068])
wherein the instructions further cause the at least one processor to, while the camera is directed toward the external speech recognition-based AI device, obtain the image … in response to a user input. (The input unit 12 receives control commands from a user. The camera 13 captures an image required to recognize the identification (ID) of a control target device 20 with a marker attached thereto, and also captures an image required to recognize the control target device 20 registered on the user terminal 10. [0040])

Therefore, combining Wong, Kim, White, Yun, Watanabe and Gross would meet the claim limitations for the same reasons as set forth in Claim 1.

Claim 16 is directed to a method of operating an electronic device in an augmented reality (AR) environment, that is substantially the same as the instructions executed by the processor of the electronic device of Claim 1, and is therefore rejected under the same rationale as above.

Regarding Claim 18, the rejection of Claim 16 is incorporated.

wherein the second data indicates a priority of the first applications, and wherein displaying the GUI comprises displaying names of the first applications in an order, based at least partly on the priority.

White teaches:
wherein the second data indicates a priority of the first applications, and wherein displaying the GUI comprises displaying names of the first applications in an order, based at least partly on the priority. (See FIG. 3B, a ranked list of skills 222 is generated and a top-ranking one or more skills 222 are selected as one or more recommendations 308 of skills 222 that are relevant to the user 202 and that are inferred to be relevant to the user's current context [0044] the one or more top-ranking skills 222 are provided as one or more skills recommendations 308 to the user 202... the skills recommendations 308 are displayed in a GUI on a display screen integrated with or communicatively attached to the user's client computing device 102 and/or played as audio output via a speaker integrated with or communicatively attached to the user's client computing device 102 [0045] See FIG. 2, Skills 222a-n)

Therefore, combining Wong, Kim, White, Yun, Watanabe and Gross would meet the claim limitations for the same reasons as set forth in Claim 16.

Regarding Claim 20, the rejection of Claim 16 is incorporated.
Wong may not explicitly disclose:


White teaches:
wherein displaying the GUI comprises displaying content of the first applications in response to a user utterance to wake up the external speech recognition-based AI device. (In some examples, the event corresponding to a contextual skill recommendation is an explicit user request. For example, the explicit user request can be a spoken utterance, typed text, a selection of a button or GUI element, a touch on a touch sensitive surface or control, a gesture, shaking the client computing device 102, or other event that corresponds to a request for recommending one or more skills 222 that are relevant to the user 202 and appropriate for the user's current context. [0034] the first user 202a speaks an utterance, "Al (e.g., wherein "Al" is the name of the digital personal assistant 206 and wherein "Al" invokes the digital personal assistant 206), what can you do for me right now?" According to an aspect, the spoken utterance is detected as a trigger event for the contextual skills system 200. [0037])

Given that Wong teaches that the wearable computing device may recognize inputs received through a user interface as control instructions for the target device. Such input may include, for example… voice commands. (Wong [0031]) and the wearable computing device might recognize a voice command as corresponding to a control instruction associated with the virtual control interface (Wong [0086]), it would 

One would have been motivated to make such a modification to provide an improved user experience, addressing a cold-start issue, where the user may not be aware of the available skills and functionalities, and so the user does not need to use computing resources for manually searching for a desired skill that is appropriate for the user's current context (White [0018]).

Regarding Claim 21, the rejection of Claim 1 is incorporated.
Wong may not explicitly disclose:
wherein the first edge server is positioned at a location that is geographically closer to the electronic device.

Gross teaches:
wherein the first edge server is positioned at a location that is geographically closer to the electronic device. (an edge server that is close in proximity to a user's device [1383] an edge server that is geographically closer to the client than other edge servers [1415])

Claim 16.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wong, Kim, White, Watanabe and Gross as applied to claim 1 above, and further in view of Kirihara (US 20170047064 A1, cited in previous Office Action), hereinafter Kirihara.

Regarding Claim 7, the rejection of Claim 1 is incorporated.
Wong may not explicitly disclose:
wherein the instructions further cause the at least one processor to display an execution screen of an application included in the list of the first applications via the display, based at least partly on a user utterance received by the external speech recognition-based AI device.

Kirihara teaches:
instructions further cause at least one processor to display (processing device 10 to "show the list of functions (executable applications) of the information processing device 10". In response to this, the information processing device 10 outputs speech information c21 of "Clock, weather forecast, family calendar can be shown", and displays display information v11, display information v13, and display information v15 respectively indicating "clock", "weather forecast", and "family calendar" in coordination with the output of the speech information c21. [0048])


Given that Wong teaches that the wearable computing device may recognize inputs received through a user interface as control instructions for the target device. Such input may include, for example… voice commands. (Wong [0031]) and the wearable computing device might recognize a voice command as corresponding to a control instruction associated with the virtual control interface (Wong [0086]), and The target device 14 could be any device that may be controlled, either directly or indirectly, by the wearer of wearable computing device 10 (Wong [0036]), and White teaches the at least one digital personal assistant 206 employs an NUI that can receive spoken 

One would have been motivated to make such a modification to allow a user of the interactive user interface based on speech inputs to more intuitively recognize the information (Kirihara [0003]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wong, Kim, White, Watanabe and Gross as applied to claim 21 above, and further in view of Agrawal et al. (US 20190200271 A1, newly cited), hereinafter Agrawal.

Regarding Claim 22, the rejection of Claim 21 is incorporated.
Wong may not explicitly disclose:
wherein the first edge server is positioned inside the base station.

Agrawal teaches:


Given that both Wong and White teach contextual information including location information, and also teach the wireless communication can any form of wireless communication that can support bi-directional data exchange, together with the teachings of Yun of providing bidirectional communication via a receive path and a transmit path, including signals transmitted by base stations and that Yun teaches that aspects of the presently disclosed subject matter may be implemented in or across a plurality of processing chips or devices, and storage may similarly be affected across a plurality of devices. Such devices may include PCs, network servers, and handheld devices (Yun [0095]), and Wong teaches the content of the displayed image could relate to any number of contexts, including but not limited to the wearer's current environment, an activity in which the wearer is currently engaged, the biometric status of the wearer, and any audio, video, or textual communications that have been directed to the wearer (Wong [0023]) and Watanabe teaches the context recognizing section 203 

One would have been motivated to make such a modification so that a delay can be reduced down to 10 ms-30 ms, which can provide improved user experiences and computing/cellular efficiency even while using touch interfaces (Agrawal [0020]).

Response to Arguments
Applicant’s arguments filed 08/20/2021 have been fully considered but they are not persuasive.
On pages 12-16 of the response and with respect to Claim 1 and 16, Applicant submits “that Wong, Kim, White, Yun, Watanabe, and Gross fail to disclose the presently claimed combination of features recited in independent claim 1. For example, Applicant submits that Wong, Kim, White, Yun, Watanabe, and Gross fail to disclose wherein the different context information is stored for each of the edge servers in compliance with each of the edge servers to which the electronic device is connected, as recited in claim 1,” and “With respect to claim 16, its rejection should be withdrawn for at least the reasons given above with respect to claim 1.” Examiner respectfully disagrees as detailed below.
On pages 12-14 of the response, Applicant submits:
“Gross discloses that at least one trigger condition is further based on the verbal instructions provided to the virtual assistant application and a block diagram of a system 32 800 that incorporates user feedback into a search index. However, there is no mention of wherein the different context information is stored for each of the edge servers in compliance with each of the edge servers to which the electronic device is connected. That 1s, Gross discloses that at least one trigger condition is based on the verbal instructions and that a system that incorporates user feedback, but does not disclose wherein the different context information is stored for each of the edge servers in compliance with each of the edge servers to which the electronic device is connected. Gross is silent as to these features.”

			Examiner respectfully disagrees.
On page 9 of the response, Applicant points to ¶¶ 204 and 206-207 of the specification of the instant application as support for the amended limitations. ¶ 204 states:
“According to an embodiment of the disclosure, the server 201 may also receive the usage history information of the electronic device 101 or the speech recognition device 102 which is stored in the edge 

¶¶ 206-207 do not provide any further details on “compliance with an edge server”. Thus, the broadest reasonable interpretation of the limitation, in light of the specification, includes storing the different context information as instructed by each of the edge servers to which the electronic device is connected.
As shown in the rejection above, Gross teaches the device 32_802 further collects feedback regarding a user's search session, collects this feedback into a feedback package 32_832, and sends the feedback package to the edge server (Gross [1405]), the edge server 32_804 includes a feedback module 32_806 that further includes a feedback search module 32_808 and feedback collection module 32_810… a feedback search index is an index that incorporates the user's feedback into the search index. In this embodiment, the feedback search index is a results cache that is used to quickly serve results 32_830 back to the device. In one embodiment, the feedback search index is a citation search index and is further described with reference to FIG. 32_11 below. In one embodiment, the feedback collection 32_810 collects the feedback 
On pages 14-16 of the response, and with respect to claim 1, Applicant provides their interpretation of the teachings of each of Wong, Kim, White, Yun and Watanabe and submits, “However, there is no mention of wherein the different context information is stored for each of the edge servers in compliance with each of the edge servers to which the electronic device is connected, as recited in claim 1, in Wong, Kim, White, Yun, and Watanabe.”
While Wong, Kim, White, Yun and Watanabe are not relied upon to teach the amended limitation, Examiner respectfully submits that the references teach the relevant portions of the claims for which they are 

In regard to the dependent claims, dependent claims 2-8, 18 and 20-22 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179